State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 22, 2015                    520013
_______________________________________

In the Matter of DANIEL
   LEONARD,
                    Respondent,
      v

TERESA LEONARD,
                      Appellant.

(Proceeding No. 1.)

______________________________________       MEMORANDUM AND ORDER

In the Matter of TERESA
   LEONARD,
                    Appellant,
      v

DANIEL LEONARD,
                      Respondent.

(Proceeding No. 2.)

(And Three Other Related Proceedings.)
______________________________________


Calendar Date:    September 10, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Devine, JJ.

                              __________


     Frank A. Sarat, Homer, for appellant.

     Lawrence P. Brown, Bridgeport, for respondent.
                                 -2-                520013

         Heather M. Denby, Sherrill, attorney for the children.

                              __________


Devine, J.

      Appeal from an order of the Family Court of Madison County
(McDermott, J.), entered October 23, 2014, which, among other
things, granted petitioner's application, in proceeding No. 1
pursuant to Family Ct Act article 6, to modify a prior order of
visitation.

      Daniel Leonard (hereinafter the father) and Teresa Leonard
(hereinafter the mother) have two children in common (born in
2000 and 2004). A 2013 order granted joint custody and primary
placement with the father and provided for visitation with the
mother as the parties agreed. A flurry of litigation followed a
year later, including applications by the father and the mother
to modify the visitation provisions of the 2013 order. Following
a trial and Lincoln hearing, Family Court modified the terms of
visitation by imposing certain restrictions upon the mother's
visitation, including that her paramour not be in the area when
the children are visiting. Subject to those restrictions, Family
Court awarded the mother visitation for one day every fourth
weekend, as well as any additional agreed-upon visitation. The
mother now appeals, accepting the restrictions upon her visits
with the children, but arguing that the amount of specified
visitation should be increased.

      We disagree and affirm. The genesis of these proceedings
occurred in April 2014, when the mother became embroiled in a
verbal altercation with the father at his residence. Family
Court credited testimony that, during the argument, the mother's
paramour intervened and threatened the father with a box cutter,
prompting the mother to laugh and tell the father that he was
"going to get what is coming to" him.1 The children observed the


     1
        The father testified that he summoned the police, who
took no action aside from confiscating the box cutter and
                              -3-                520013

incident and came to fear both the paramour and visiting the
mother. Their reluctance to visit the mother was only heightened
when she repeatedly disregarded the terms of a temporary order,
issued by Family Court during the pendency of these proceedings,
directing that the paramour not be present during visitation.

      The parties do not dispute, nor do we, that the foregoing
constituted a change in circumstances to warrant considering
whether the existing visitation arrangement should be modified in
the best interests of the children (see Matter of Sparbanie v
Redder, 130 AD3d 1172, 1172 [2015]; Matter of Patrick EE. v
Brenda DD., 129 AD3d 1235, 1236 [2015], lv denied ___ NY3d ___
[Oct. 15, 2015]). Family Court thereafter conducted the
requisite best interests analysis and aptly noted that the
appropriate course was to initially require limited visitation in
an effort to "slowly [and] deliberately" repair damage to the
relationship between the mother and the children. Family Court
further encouraged the mother to focus more on the children when
they were visiting, as well as efforts to obtain counseling for
the children, and expressed its "expect[ation] that as the
relationship between the mother and the children improves, the
visitation will expand." We share that expectation and, after
according due deference to the credibility assessments made by
Family Court, are satisfied that a sound and substantial basis
supports its determination that a somewhat constrained schedule
of visitation is presently in the best interests of the children
(see Matter of Leonard v Pasternack-Walton, 80 AD3d 1081, 1081-
1082 [2011]; Matter of Eck v Eck, 57 AD3d 1251, 1252-1253
[2008]).

     Lahtinen, J.P., Garry and Lynch, JJ., concur.




ensuring that the paramour and the mother departed. The father
initially declined to press charges against the paramour, but
later did so at the urging of the children.
                        -4-                  520013

ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court